 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY, : No. 3:18cv868
Plaintiff :
(Judge Munley)
V. : (Magistrate Judge Mehalchick)

JOHN E. WETZEL, et al.,
Defendants

MEMORANDUM

Before the court for disposition is Magistrate Judge Karoline Mehalchick’s
Report and Recommendation (hereinafter “R&R”) which proposes that we
dismiss the plaintiff's pro se civil rights complaint. (Doc. 29). The matter is fully
briefed and ripe for disposition.

Background

Plaintiff Quintez Talley’s current dispute is based on a series of events that
occurred in a previous case involving civil rights claims pursuant to 42 U.S.C. §
1983 that was filed against a plethora of defendants. Tally v. Wetzel, No.
3:15CV1170 (M.D. Pa. filed June 15, 2015) (hereinafter “Talley I’). On January
18, 2016, in response to the plaintiffs Talley | complaint, Defendant Attorney
Jessica Davis—who represented Defendant Michael Worstell—filed an answer to
the plaintiff's complaint. No. 3:15CV1170 (Doc. 51). The case was eventually

referred to mediation. (Id. Doc. 52). The mediator filed a notice of settlement on

 

 

 

 
 

September 8, 2017. (Id. Doc. 95). Based on the notice of settlement filed by the
mediator, on October 19, 2017, Judge Mehalchick entered an order that
dismissed all claims against Defendant Worstell as moot. (Id. Doc. 96). On
November 2, 2017, the plaintiff filed a motion for reconsideration, at which point
another attorney, Defendant Caleb Enerson, moved to file the mediation
agreement under seal. (Id. Doc. 102). Ultimately, the magistrate judge denied
the plaintiff's motion for reconsideration, and accordingly dismissed Defendant
Enerson’s motion to seal as moot. (Id. Doc. 106). It is against this backdrop that
the plaintiff bases his civil rights action. (Doc. 1).

The plaintiff challenges the validity of the mediation agreement, claiming
that Attorney Davis failed to include Defendant Worstell, her client, in her notice
of appearance. (Doc. 1, at 4, paragraph 15). Specifically, the plaintiff claims that
Attorney Davis failed to enter a “proper appearance pursuant to Rule 5(d)(1) of
the Federal Rules of Civil Procedure.” (Doc. 1, at 6, paragraph 29).

The plaintiff, moreover, avers that when Attorney Enerson moved to file the
mediation agreement under seal, he attached the agreement to the motion,
therefore violating the express terms of the agreement. (Doc. 1, If] 33-34). The
plaintiff claims that this action deprived him of the ability to pursue “meritorious
claims against Defendant Worstell.” (Doc. 1, 35). The plaintiff, therefore,

alleges that Defendant Enerson violated the Racketeer Influenced and Corrupt

2

 

 

 
 

 

 

 

Organizations Act (hereinafter “RICO”) as well as the plaintiff's First, Fourth,
Eighth, and Fourteenth Amendment rights. (Doc. 1, 1146-55). The plaintiff also
alleges a slew of state law claims: conspiracy, breach of contract, defamation,
“care, custody, and concern of property,” promissory estoppel, “fraud/deceit,”
coercion, and legal malpractice. (Doc. 1, ff] 56-63).

On, April 22, 2019, the magistrate judge entered an R&R, which
recommended that we dismiss the plaintiff's complaint in its entirety pursuant to
Federal Rule of Civil Procedure 12(b)(6). (Doc. 29). On May 6, 2019, the
plaintiff objected the magistrate judge’s R&R reasserting the same two
arguments averred in the original complaint, yet he also seeks approval to
amend his complaint, which brings this case to its current posture. (Doc. 30).
Jurisdiction

As this case is brought pursuant to 18 U.S.C. § 1961 for violations of the
RICO Act, and for violations of the United States Constitution, we have
jurisdiction under 28 U.S.C. § 1331 (‘The district courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treatises of
the United States.”). We have supplemental jurisdiction for the plaintiff's
conspiracy, breach of contract, defamation, “care, custody, and concern of
property,” promissory estoppel, “fraud/deceit,” coercion, and legal malpractice

claims pursuant to 28 U.S.C. § 1367.

 

 
 

 

Legal Standard

In disposing of objections to a magistrate judge’s report and
recommendation, the district court must make a de novo determination of those
portions of the report against which objections are made. 28 U.S.C. §
636(b)(1)(c); see also Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir. 1983).
The court may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge. Henderson v. Carlson, 812
F.2d 874, 877 (3d Cir. 1987). The district court judge may also receive further
evidence or recommit the matter to the magistrate judge with instructions. Id.

The defendant filed its motion to dismiss the complaint pursuant to Federal
Rule of Civil Procedure 12(b)(6). The court tests the sufficiency of the
complaint’s allegations when considering a Rule 12(b)(6) motion. All well-
pleaded allegations of the complaint must be viewed as true and in the light most
favorable to the non-movant to determine whether, “under any reasonable
reading of the pleadings, the plaintiff may be entitled to relief.” Colburn v. Upper
Darby Twp., 838 F.2d 663, 665-66 (3d Cir. 1988) (quoting Estate of Bailey by
Oare v. Cnty. of York, 768 F.2d 503, 506 (3d Cir. 1985)). The plaintiff must
describe “‘enough facts to raise a reasonable expectation that discovery will
reveal evidence of [each] necessary element” of the claims alleged in the

complaint. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008)

4

 

 
 

 

 

(quoting Bell Atl Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Moreover, the
plaintiff must allege facts that “justify moving the case beyond the pleadings to
the next stage of litigation.” Id. at 234-35. In evaluating the sufficiency of a
complaint the court may also consider “matters of public record, orders, exhibits
attached to the complaint and items appearing in the record of the case.”
Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 n.2 (3d Cir.
1994) (citations omitted). The court does not have to accept legal conclusions or
unwarranted factual inferences. See Curay-Cramer v. Ursuline Acad. of
Wilminaton, Del., Inc., 450 F.3d 130, 133 (3d Cir. 2006) (citing Morse v. Lower
Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). In ruling on a motion to
dismiss, courts are not obligated to accept as true anything in the complaint that
contradicts facts of which the court may take judicial notice. See Banks v. Cty. of
Allegheny, 568 F. Supp. 2d 579, 588-89 (W.D. Pa. 2008); see also Sprewell v.
Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
Discussion

The plaintiff objects to the magistrate judge’s R&R asserting the two
following arguments. First, the plaintiff alleges that Attorney Davis failed to enter
a “proper appearance pursuant to Rule 5(d)(1) of the Federal Rules of Civil
Procedure.” (Doc. 1, J 29). Second, the plaintiff claims that Attorney Enerson

breached the express terms of the agreement therefore violating the plaintiff's

5

 

 
 

 

 

 

 

First, Fourth, Eighth, and Fourteenth Amendment rights. (Doc. 1, paragraph 46-
55). We will discuss each objection in turn.
l. Improper Entry of Appearance

The magistrate judge recommends that we adopt her R&R to dismiss the
plaintiff's claim that Attorney Davis disseminated a “fraudulently prepared
settlement agreement” by improperly entering an appearance on Defendant
Worstell’s behalf in violation of Federal Rule of Civil Procedure 5(d)(1). We
agree with the magistrate judge’s R&R.

The signing of a pleading or motion shall be deemed an entry of
appearance pursuant to Local Rule 83.14.’ Conversely, Rule 5(d)(1)
encompasses general filing and certificate of service requirements. See FED. R.
Civ. P. 5(d)(1). The rule, however, does not impose any obligations regarding a
party’s entry of appearance.

Here, it is undisputed that Attorney Davis entered a permissible
appearance when he filed an answer on behalf of defendant Worstell on January
18, 2016, which is a judicially known fact. (Doc. 21, at 6). The defendant’s entry

of appearance complied with Local Rule 83.14. Because the plaintiffs assertion

 

1 Local Rule 83.14 provides that “[t]he signing of a pleading or motion shall be
deemed an entry of appearance. Appearance by attorneys or parties not signing
pleadings or motions shall be by praecipe filed with the clerk except as provided
in Local rule 83.9.”

6

 

 

 
 

 

 

that Attorney Davis improperly filed an entry of appearance contradicts a
judicially known fact, we are not obligated to accept the plaintiff's claim as true.
See Banks, 568 F. Supp. at 588-89; see also Sprewell, 266 F.3d at 988. Rule
5(d)(1) is irrelevant to our analysis. Therefore, we will adopt the magistrate
judge’s R&R to dismiss this claim.
li. | Breach of the Mediation Agreement

Next, the magistrate judge recommends that we dismiss the plaintiff's First,
Fourth, Eighth, and Fourteenth Amendment claims alleging that Attorney
Enerson violated the terms of the mediation agreement when he failed to attach
a copy of the Agreement to the motion to file under seal, which inevitably
deprived the plaintiff of pursuing claims against Defendant Worstell. (Doc. 21, at
10). We agree with the R&R.

Local Rule 49 regulates the filing of documents under seal. The court must
enter an order before a document is considered officially “under seal.” LCrR

49(b)(1).2. During this waiting period, the document is not officially under seal.

 

2 Document “filed under seal”. A document filed under seal is a document that
is filed and docketed in the case but held by the Clerk separate from other
documents and not made available for inspection by any person except as
permitted by order of the court.

 
 

SOOT A eo

 

 

 

 

LCrR 49(b)(2).2 Instead, the document is considered a “clocument pending [a]
sealing decision.” Id.

Here, the settlement agreement was never officially “under seal.” Instead,
the agreement was considered a “document pending a sealing decision.” Talley
|, ECF No. 103 (M.D. Pa. Nov. 29, 2017). On October 19, 2017, the magistrate
judge entered an order that ultimately dismissed all claims against Defendant
Worstell as moot. (Doc. 1, ] 30); Talley |, ECF No. 96 (M.D. Pa. Oct. 19, 2017).
A sealing decision regarding the Agreement was never made on the merits.’ Id.
As a result, the Agreement was never considered “under seal.” Id.

Consequently, the plaintiff's RICO, First, Fourth, Eighth, and Fourteenth

Amendment claims are meritless.

 

3 Document “pending sealing decision”. A document pending sealing
decision is a document that has been submitted to the Clerk with a motion to file
the document under seal. Pending an order of the court deciding the motion to
seal the document, the document is kept separate from other documents and is
not made available for inspection by any person except as permitted by order of
the court.

4 Even if Attorney Enerson’s submission of the “document[s] pending sealing
decision” constituted a breach of the Agreement, such a cause of action would
arise under state, and not federal, law.

 

 
 

 

 

 

 

lll. State Causes of Action

The magistrate judge recommends that we adopt her R&R to dismiss the
plaintiff's state law claims: conspiracy, breach of contract, defamation, “care,
custody, and concern of property,” promissory estoppel, “fraud/deceit,” coercion,
and legal malpractice. (Doc. 1, {If] 56-63).

Supplemental jurisdiction enables federal courts to hear state law claims
over which there is no independent basis of jurisdiction. 28 U.S.C. § 1367;
Carnegie—Mellon Univ. v. Cohill, 484 U.S. 343, 349, 108 S.Ct. 614, 618, 98
L.Ed.2d 720 (1988). Supplemental jurisdiction depends upon the existence of
subject matter jurisdiction over other claims in the action. Pursuant to 28 U.S.C.
§ 1367, “district courts shall have supplemental jurisdiction over all other claims
that are so related to claims in the action within such original jurisdiction that they
form part of the same case or controversy..." 28 U.S.C. § 1367(a); see also
Sinclair v. Soniform, Inc., 935 F.2d 599, 603 (3d Cir.1991).

Section 1367(c) permits a court to decline to exercise supplemental
jurisdiction where “the district court has dismissed all claims over which it has
original jurisdiction.” 28 U.S.C. § 1367(c)(3); see also Carnegie—Mellon, 484 U.S.
at 350 (“when the federal-law claims have dropped out of the lawsuit in its early
stages and only state-law claims remain, the federal court should decline the

exercise of jurisdiction by dismissing the case without prejudice.”) (footnote

9

 

 
 

 

 

omitted); Fuentes v. South Hills Cardiology, 946 F.2d 196, 198 n. 3 (3d Cir.1991)
(dismissal of “pendent state law claim ]’ proper where federal claims dismissed
for lack of subject matter jurisdiction).

As previously discussed, we dismissed the plaintiff's RICO, First, Fourth,
Eighth, and Fourteenth Amendment claims as meritless. Because the plaintiff's
federal claims have been dismissed, there are no other grounds for supplemental
jurisdiction. United Mine Workers v. Gibbs, U.S. 715, 725 (1966), 28 U.S.C. §
1367(c)(3). As a result, supplemental jurisdiction will no longer be exercised in
this case. See id. The plaintiff's state law claims are therefore dismissed without
prejudice.

Conclusion

For the reasons stated above, the plaintiff's federal law claims will be
dismissed. Because the plaintiffs federal claims have been dismissed, we no
longer have supplemental jurisdiction over the plaintiffs state law claims.
Consequently, we will dismiss the plaintiff's state law claims without prejudice.
Because the plaintiff's federal claims are meritless, we will dismiss them with
prejudice as an amendment to the complaint would be futile. See Alston v.
Parker, 363 F.3d 229, 235 (3d Cir. 2004) (holding that district courts must permit
4 curative amendment within a set period of time unless such an amendment

would be inequitable or futile). An appropriate order follows.

10

 

 
 

 

Date: August 23, 2019 BY THE COURT:

UDGE JAMES M-MUNLEY
United States District Sourt

11

 

 

 

 

 

 

 
